Citation Nr: 1207899	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-10 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating greater than 30 percent for hiatal hernia, status post nissen fundoplication, with gas bloat syndrome.

2.  Entitlement to an initial rating greater than 20 percent for postoperative ventral hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran had active service from August 1973 to March 1996.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran has been awarded Social Security Administration (SSA) benefits.  See November 2008 award letter.  As these records are potentially relevant, they must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

Additionally, based on the age of the examinations of record, contemporaneous examinations are warranted.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented and any evidence received in response to this request should be associated with the claims folder.

2.  Obtain any outstanding VA treatment records, to include those dating from April 2005 to July 2005, and those dating after March 27, 2009.  Ask the Veteran about the existence of any non-VA treatment records.  Request any reported records.  

3.  After completion of the foregoing, schedule the Veteran for an examination to determine the nature and severity of his hiatal hernia, status post nissen fundoplication, with gas bloat syndrome.  The claims folder must be available for review by the examiner in conjunction with the examination.  All symptoms and manifestations should be reported in detail, and the frequency and severity of each symptom should be stated.  The examiner should specifically state whether the condition results in severe impairment of health.  

4.  Schedule the Veteran for an examination to determine the nature and severity of his ventral hernia.  The claims folder must be available for review by the examiner in conjunction with the examination.  All symptoms and manifestations should be reported in detail, and the frequency and severity of each symptom should be stated.  

The examiner should specifically report the approximate size of the hernia, i.e. whether it is small, large, or massive; whether a supporting belt is used and if so, whether the hernia is not well supported by the belt; whether the hernia is associated with severe diastasis of recti muscles; and whether the hernia is associated with extensive diffuse destruction or weakening of muscular and fascial support of the abdominal wall.  

5.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


